DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a coating system, classified in H01M4/0457.
II. Claims 18-22, drawn to a method of electrocoating a foil substrate, classified in H01M4/0404.
III. Claims 23-28, drawn to an electrical storage device, classified in H01M50/244. 
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus does not require submerging, nor electric coupling to opposite poles of a power source.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process can make a coated electrode substrate that is not part of an electric storage device.
Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the apparatus can make a coated substrate that is not part of an electric storage device.
Claim 1 link(s) inventions I, II and III.  The restriction requirement restricting the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because the apparatus, process of making, and product made require different fields of search and classification wherein finding one does not guarantee finding the other groups, there would be a serious search and examination burden. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Yeomans on 11/17/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17 and 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-28 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1, 3, and 16 objected to because of the following informalities: the term “foil” should read as “foil substrate” for consistent antecedent basis.  Appropriate correction is required.
Claim 29 objected to because of the following informalities: the term “dryer” should read as “drier” for spelling consistent with independent claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US Patent No. 6,432,585).
Considering Claim 1, Kawakami discloses a coating system (apparatus system for coating electrode material layer [Column 24 lines 40-55, Figure 8]) for electrodepositing a battery electrode coating onto a foil substrate (electroplating a layer onto collector for Figure 8 [Column 6 lines 5-10], 
a tank structured and arranged to hold an electrodepositable coating composition (plating vessel 401 structured and arranged to hold a (electro) plating solution for forming the material coating [Figure 8, Column 24 lines 45-60]); 
a feed roller positioned outside of the tank structured and arranged to feed the foil into the tank (two top feed rollers 407 are positioned outside the vessel 401 and feed the foil collector into the vessel [Figure 8, Column 24 lines 45-55]); 
at least one counter electrode positioned inside the tank (counter electrodes 408 are positioned in the vessel [Figure 8, Column 24 lines 60-65]), the counter electrode in electrical communication with the foil during operation of the system to thereby deposit the battery electrode coating onto the foil (counter electrodes are in electrical communication with the foil current collector to deposit the electrode material [Column 24 lines 62-67, Column 25 lines 1-5, Column 21 lines 45-55]); and 
an in-line foil drier positioned outside the tank structured and arranged to receive the coated foil from the tank (in line drier 403 is positioned outside the vessel and is structured and arranged to receive the coated foil collector from the vessel [Figure 8, Column 25 lines 20-25]). 
	Considering Claim 2, Kawakami discloses that the in-line foil drier comprises an in-line source of thermal energy, an in-line gas flow means, or a combination thereof (drier 403 is an oven [Column 24 lines 45-50] and uses gas [Column 25 lines 20-25]). 
	Considering Claim 3, Kawakami discloses that the in-line foil drier comprises an in-line oven positioned outside of the tank structure and arranged to receive the coated foil from the tank (drier 403 is an oven [Column 24 lines 45-50], drier 403 is positioned outside the vessel and is structured and arranged to receive the coated foil collector from the vessel [Figure 8, Column 25 lines 20-25]).
	Considering Claim 4, Kawakami discloses that the in-line oven comprises an in-line thermal oven (drier 403 is an oven [Column 24 lines 45-50] that uses gas during drying treatment [Column 25 lines 20-30]). 
Considering Claim 5, Kawakami discloses that the in-line foil drier comprises an in-line gas flow means, and the gas flow from the in-line gas flow means comprises a nitrogen flow (drier comprises circulated nitrogen gas [Column 25 lines 20-30]). 
	Considering Claim 6, Kawakami discloses a rinsing system positioned outside the tank that provides a rinse of the foil substrate after exiting the tank and prior to entering the in-line foil drier (rinsing vessels 404 are outside the plating vessel and between the drier and plating vessel for rinsing the foil collector [Figure 8, Column 24 lines 45-55, Column 25 lines 15-25]). 
	Considering Claim 7, Kawakami discloses that at least one internal roller is positioned inside the tank, the internal roller structured and arranged to receive the foil substrate from the feed roller and direct the foil substrate past the counter electrode (lower feed roller 407 is inside the tank and sends the foil collector past the counter electrodes 408 [Figure 8, Column 24 lines 50-65]). 
	Considering Claim 9, Kawakami discloses that the tank comprises a coated foil exit aperture and the coated foil substrate exits the tank through the coated foil exit aperture (vessel has continuous opening in height direction where the foil collector exits [Figure 8]). 
	Considering Claim 10, Kawakami discloses that the coated foil exit aperture is structured and arranged to be located below the fill level of the electrodepositable coating composition held by the tank (vessel is continuously open in height direction, opening may be interpreted to be below the fill line of the plating solution [Figure 8]). 
	Considering Claim 11, Kawakami discloses a catch basin located below the tank structured and arranged to receive the electrodepositable coating composition exiting the tank through the coated foil exit aperture (vessel is continuously open in height direction, liquid circulation device 405 is below the vessel and is in communication with the vessel plating liquid including exiting liquid during circulation through the continuous opening in the tank [Figure 8, Column 24 lines 55-61]). 
	Considering Claim 12, Kawakami discloses a recirculating conduit for transferring the electrodepositable coating composition from the catch basin into the tank (liquid circulation device 405 includes piping system for transferring plating liquid [Figure 8]). 
Considering Claim 13, Kawakami further discloses a foil substrate entry aperture and the foil substrate enters the tank through the foil substrate aperture (vessel is continuously open, foil collector enters opening on other side of opening where foil collector exits the vessel [Figure 8]). 
	Considering Claim 14, Kawakami discloses that the in-line foil drier is positioned horizontally next to the tank (drier 403 is positioned horizontally next to vessel [Figure 8]). 
Considering Claim 15, Kawakami discloses compression rollers that press the coated foil substrate after it exits the in-line foil drier (apparatus is provided with a compression means after oven drying for subjecting the electrode material layer formed on the collector [Column 25 lines 20-30]). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US Patent No. 6,432,585) and further in view of Bao et al. (PGPub 2017/0022622). 
Considering Claim 8, Kawakami discloses that the foil collector is moved from the vessel to the drier 403 [Figure 8, Column 25 lines 20-25]. Kawakami is silent to an in-line drier positioned vertically above the vessel. However, because other designs such as US PGPub 2017/0022622 disclose electrodeposition drying ovens that are placed both vertically above and to the side the electrodeposition tanks [0017, Figure 1], choosing a vertically aligned vessel and drier as a matter of design choice would have been obvious to a person of ordinary skill in the art. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US Patent No. 6,432,585).
	Considering Claims 16 and 17, Kawakami discloses compression rollers that press the coated foil substrate after it exits the in-line foil drier (apparatus is provided with a compression means after oven drying for subjecting the electrode material layer formed on the collector [Column 25 lines 20-30]).
	Kawakami is silent to an in-line finishing oven and an end roller positioned outside the tank for receiving the coated foil substrate after it passes through the in-line finishing oven. Kawakami does disclose a roller 407 for drier 403 and carrying the collector away from the apparatus [Figure 8]. Because the prepared electrode must be dry to prevent chemical reaction of lithium with water in a rechargeable lithium battery application [Column 33 lines 50-60], providing an in-line finishing oven and corresponding roller for the predicted result of removing additional moisture and preventing chemical reaction of lithium with water would have been obvious to a person of ordinary skill in the art. 
Allowable Subject Matter
29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art reference Kawakami discloses 4 pairs of rollers 407 in between the counter electrodes 408 and the drier 403 [Figure 8]. The collector is only moved by the means of the feed rollers [Column 24 lines 50-55]. There are multiple rinsing vessels and oxide-removing vessels that the collector must move through before the drier 403 [Figure 8, Column 25 lines 1-20], so even if alternative technology to feed rollers were applied, one of ordinary skill in the art would not secure movement through each of the required vessels while also providing the feed roller required in independent claim 1 so as to arrive at all of the claimed limitations of claim 29, which requires that the coating system is free of rollers located after the counter electrode and before the in-line foil drier. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725